NEWS RELEASE For Immediate Release September 4, 2009 Canwest enters into sale agreement with Local Investor Group for CHEK-TV WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that its subsidiary, Canwest Television Limited Partnership has entered into an agreement to sell CHEK-TV in Victoria (“CHEK”) to a local investor group (“LIG”). For a nominal purchase price that was not disclosed, the LIG will take ownership of the conventional television station’s assets. The change of control and issuance of a new licence is conditional on Canadian Radio-television and Telecommunications Commission (“CRTC”) approval.The LIG intends to file an application with the CRTC requesting the transfer of ownership of the station licence as soon as possible. Canwest has agreed to provide transitional support services and leased space in the CHEK station building at favourable rates in order to ensure a smooth transition and to facilitate the sale. “Many dedicated individuals on both sides of the table came together and the result is that it has preserved jobs and service in the community,” said Leonard Asper, President and CEO of Canwest.“One week ago, we thought that this station was going to close and today we have a result that is beneficial for all parties.” He added: “The real winners are the people of Vancouver Island and the Lower Mainland who will continue to receive this valuable local service.” CHEK is a conventional television station with about 45 employees that services Victoria and the Vancouver Island region. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.
